Stiles, J.
(dissenting). — I desire simply to call attention to the instructions requested by the defendant, numbers six and seven.
The court in this case gave a series of instructions, requested by the plaintiff, which, from beginning to end, were argumentative, and wholly devoted to the suggestion of facts necessary to be found to justify the jury in finding for the plaintiffs, and failed to state any ground which would be sufficient to excuse the defendant from the charge of negligence. In general terms the jury were told that the acts of the defendant must have been negligent in order to entitle the plaintiffs to recover, but nowhere was there any definition of negligence. Thus the jury were left *239wholly to the exercise of their judgment as to the law of negligence, and were told in plain terms that if certain facts claimed by the plaintiffs to have been proven were found by them, they should find for the plaintiffs.
Over against this, the defendant, in order to have its case presented upon an equal footing before the jury, asked the following instructions: .
“6. If the jury believe from the evidence that the motorman was properly operating his car, and sounded his gong in sufficient time to lead a reasonably prudent person to believe that the driver of the wagon would leave the track, and that this gong or bell was in good order, and of the kind usually in use on street cars to give warning to persons on the track; and the motorman believed that the driver of the wagon heard the gong and believed, or had good reason to believe, that the driver of the wagon would leave the track; and that as soon as the motorman ascertained that the driver of the wagon would not leave the track, he applied the brakes and did all that could be done to stop the car, then the defendant is not guilty of negligence.
‘ ‘ 7. The operators of street cars have a right to presume that persons driving on the track will use ordinary care and precaution to prevent accidents by driving off the track in order to let cars pass them, especially when the ordinary warning signals are given; and in this case, if you believe from the evidence that such signals were given in sufficient tigie to lead an ordinarily prudent person to believe that such’warning was heard by the driver of the wagon, and that the driver, if he had heard the warning, had sufficient time to leave the track in order to prevent a collision, then the defendant is not guilty of negligence, and your verdict should be for the defendant. ’ ’
In my judgment these two charges should have been given. The plan of substantially narrating all the facts in the case to the jury, and telling them if they find those facts to be true they should find one way or the other, may, or may not, be a proper method of charging the jury upon the law. But the court in this case having adopted that *240plan in giving the plaintiff’s side of the case should have followed it up by putting the defendant’s side in the same position before the jury.
The substance of the requests, as above quoted, was that the operator of a street car has a right to presume that the driver of a wagon will, upon being sufficiently warned, leave the track clear for the car to pass; a right, the existence of which cannot be doubted, unless street car operators are to be held as insurers of their passengers against any possibility of accident by collision, a position which the court has taken particular pains to show was not taken by the court below, as it could not be. Taking the charge as given as a whole, it amounted to nothing but a presentation of the plaintiffs’ case, and all the facts thereof in detail, with a few disconnected general statements of law requested by the defendant, and was in no sense a fair or impartial charge to-a jury. For these reasons the judgment should have been reversed.
Hoyt, J., concurs.